269 S.W.3d 441 (2008)
Danien V. COBB, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68806.
Missouri Court of Appeals, Western District.
September 16, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 28, 2008.
Application for Transfer Denied December 16, 2008.
*442 Kent Denzel, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before JOSEPH ELLIS, P.J., RONALD HOLLIGER and JOSEPH DANDURAND, JJ.

ORDER
PER CURIAM.
Danien Cobb appeals the judgment of the trial court denying his Rule 29.15 motion for post-conviction relief. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).